Case 1:19-cr-10080-NMG Document 862-35 Filed 02/20/20 Page 1 of 4




         EXHIBIT
           “34”
        Case 1:19-cr-10080-NMG Document 862-35 Filed 02/20/20 Page 2 of 4




                        DECLARATION OF TRANSLATOR AND INTERPRETER


I, the undersigned, state: I am an official certified Federal and State court interpreter of
English and Spanish.

I have personally translated the documents listed below, from Spanish into English and
that my translation is true and correct to the best of my abilities and belief.

        Two (2) Character Letters for Judge Nathaniel Gorton
        In the case of US. V Michelle Janavs
        19CR100080-NMG-12


Executed under penalty of perjury on December 12, 2019, at Los Angeles, California.




_________________________________
JULIE DRUCKER
State and Federal Certified Interpreter: #300388
Translation requested by Bienert & Katzman.




English, Spanish & French                         Telephone Number: (323) 304-9288
6523 Moore Drive, Los Angeles, CA 90048              Email: julieldrucker@gmail.com
       Case 1:19-cr-10080-NMG Document 862-35 Filed 02/20/20 Page 3 of 4



                                        TRANSLATION


November 4, 2019

To: Honorable Nathaniel M. Gordon

My name is Teresa F. Lopez. I'm 77 years old. I started working for the Merage family
In the year 1985 and that's how I met Michelle. Ever since I met her, she has treated me with a
lot of respect and love.

Michelle always was, and is, very respectful to all people regardless of social class, religious
and/or personal appearance. As a teenager, she was always very well behaved and always
respectful of the family and other people who surround her. I never saw her do anything to
bring shame upon her parents or herself.

I've always seen that both her character and personality have been flawless. Her employees
have always been happy working with her and for her. She helps them in what they need and is
always making sure that they are OK, because she is a woman of principles and a great heart.

I took care of her children, from the eldest, my little prince        , and my two princesses
                    , they are very good and well-behaved children because their mother always
instilled that in them and, so far, they respect me as their nana that I am, just as they respect
everyone else.

They respect me as their grandmother because that is what Michelle, as an exemplary mother,
instilled in them.

Michelle always looks out for me even though I don't work for them anymore because I'm
retired, but I still live in the Merage property in appreciation for what I did for them. I am proud
to have had the pleasure and honor of working for her.

I was surprised to learn that Michelle got involved in that because she is not of that kind of
person, since she was always very legal [sic] in everything she did.

I saw that this case affected her a lot, as it has affected those of us who surround her. I've seen
her cry a lot. I myself have comforted her a lot because I have also seen she is very depressed.
And I know, and I am very sure, because I know her very well, that this has affected her and I
know she is sorry for having done it and I know she would never do the same again.
       Case 1:19-cr-10080-NMG Document 862-35 Filed 02/20/20 Page 4 of 4



Your honor: I myself want to ask you from the bottom of my heart that you please consider
Michelle's case because she is a good mother, a good person, for society, but above all, because
she is a very valuable and important part of the family, especially for her mother, Mrs. Lilly,
            and if Michelle goes to prison it would be devastating for Mrs. Lilly, as well as for all
of us who love her. Please, Your Honor, I beg you. Consider Michelle's case. She doesn't
hurt anyone, on the contrary, she helps congregations and charitable entities.

May God bless you and illuminate you in imposing your sentence. Thank you.

[SIGNATURE]
Teresa F. Lopez
Tel # 949-554-5242
